DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka.
Tanaka (US Pub. No. 2018/0217486 A1) discloses:
Regarding claim 1, a light source apparatus (Figure 1, element 50) comprising a plurality of light emitting apparatuses (Figure 1, elements 22 and 26), wherein each of the light emitting apparatuses includes: a substrate (Figure 1, elements 23 and 27); a plurality of light emitting devices (Figure 1, elements 20 and 24) arranged on the substrate (Figure 1, elements 23 and 27), and a plurality of lenses (Figure 1, elements 21 and 25); and each of the light emitting apparatuses (Figure 1, elements 22 and 26) has an emission surface including a light emitting area (Figure 1, element d) and non-light emitting area (i.e. area between element d in Figure 1), and at least two light emitting apparatuses (i.e. single emitting unit of elements 22 and 24 [respectively] in Figure 1) of the plurality of light emitting apparatuses (Figure 1, elements 22 and 26) constitute a light emitting apparatus group disposed such that the emission surfaces (i.e. surface corresponding to element d in Figure 1) of the respective light emitting apparatuses (i.e. single emitting unit of elements 22 and 24 [respectively] in Figure 1) are parallel to each other with a predetermined distance, and that a distance between light emitting areas (Figure 1, element d) of the respective light emitting apparatuses (Figure 1, elements 22 and 26) when viewed along a direction perpendicular to the emission surfaces (i.e. surface corresponding to element d in Figure 1) of the at 
Regarding claim 2, each of the light emitting apparatuses (Figure 1, elements 22 and 26) of the light emitting apparatus group is disposed such that a distance between the light emitting area (Figure 1, element d) of each of the light emitting apparatuses (Figure 1, elements 22 and 26) is minimized when viewed along a direction perpendicular to the emission surfaces (i.e. surface corresponding to element d in Figure 1), without any of the light emitting apparatuses (Figure 1, elements 22 and 26) covering the light emitting area (Figure 1, element d) of another of the light emitting apparatuses (Figure 1, elements 20 and 24).
Regarding claim 5, each of the light emitting devices (Figure 1, elements 20 and 24) is a semiconductor laser device configured to generate blue light (page 2, paragraph 0016, lines 4-5).
Regarding claim 6, each of the light emitting apparatuses (Figure 1, elements 22 and 26) is configured to emit linearly polarized light (page 2, paragraph 0017, lines 15-19).
Regarding claim 7, a dichroic mirror (Figure 1, element 32) on which light from each of the light emitting apparatuses (Figure 1, elements 22 and 26) 
Regarding claim 8, the phosphor wheel apparatus (Figure 1, element 38) is formed on the circular substrate (Figure 1, element 36) configured to rotate (page 3, paragraph 0031, lines 1-5), and includes a phosphor layer (Figure 1, element 35) formed from a Ce-activated YAG yellow phosphor (page 3, paragraph 0031, lines 9-10).
Regarding claim 9, a light source apparatus (Figure 5, element 50); an illumination optical system (Figure 5, elements 200, 201, 202 and 203) configured to transmit light from the light source apparatus (Figure 5, element 50); a light modulation device (Figure 5, elements 217, 218 and 219) configured to spatially modulate light incident through the illumination optical system (Figure 5, elements 200, 201, 202 and 203) according to an image signal (page 5, paragraph 0044, lines 1-4); and a projection optical system (Figure 5, element 224) configured to project light modulated by the light modulation device (Figure 5, elements 217, 218 and 219).
Regarding claim 10, the light modulation device (Figure 5, elements 217, 218 and 219) is a liquid crystal panel (page 4, paragraph 0040, lines 7-8).
Regarding claim 11, the light modulation device is a digital micromirror device (page 7, claim 14, lines 2-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yamauchi.
Tanaka (US Pub. No. 2018/0217486 A1) teaches the salient features of the present invention except first and second mirrors, wherein the plurality of light emitting apparatuses include first and second light emitting apparatuses that constitute a first light emitting apparatus group, and third and fourth light emitting apparatuses that constitute a second light emitting apparatus group, the first and second light emitting 
Yamauchi (US Pub. No. 2009/0262309 A1) discloses (see annotated Figure 5c) first and second mirrors (Figure 5c, elements 35 and 39), wherein the plurality of light emitting apparatuses (Figure 5c, element 300) include first and second light emitting apparatuses (Figure 5c, elements 32 and 34) that constitute a first light emitting apparatus group, and third and fourth light emitting apparatuses (Figure 5c, elements 31 and 33) that constitute a second light emitting apparatus group, the first and second light emitting apparatuses (Figure 5c, elements 32 and 34) are disposed so as to generate light fluxes included in a first quadrant (Figure 5c, element A) and a third quadrant (Figure 5c, element C), respectively, on a plane perpendicular to an optical axis of the light source apparatus (Figure 5a illustrates how the optical axis impinging element 41 is perpendicular to the light fluxes generated by elements 31, 32, 33 and 34), and the third and fourth light emitting apparatuses (Figure 5c, elements 31 and 33) and the first and second mirrors (Figure 5c, elements 35 and 39) are disposed so as to generate light fluxes included in a second quadrant (Figure 5c, element B) and a fourth quadrant (Figure 5c, element D), respectively, on a plane perpendicular to an optical axis of the light source apparatus (Figure 5a illustrates how the optical axis impinging 

    PNG
    media_image1.png
    446
    385
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting apparatus and mirrors disclosed by Yamauchi in combination with Tanaka’s invention for the purpose of having their optical axis in parallel to each other in the same direction to avoid coincidence of these optical axis (Yamauchi, page 5, paragraph 0096, lines 3-5). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yamauchi.
Tanaka (US Pub. No. 2018/0217486 A1) teaches the salient features of the present invention except first and second mirrors, wherein the plurality of light emitting apparatuses include first and second light emitting apparatuses that constitute a first light emitting apparatus group, and third and fourth light emitting apparatuses that 
	Yamauchi (US Pub. No. 2009/0262309 A1) discloses (see annotated Figure 5c) first and second mirrors (Figure 5c, elements 39 and 35), wherein the plurality of light emitting apparatuses (Figure 5c, element 300) include first and second light emitting apparatuses (Figure 5c, elements 33 and 34) that constitute a first light emitting apparatus group, and third and fourth light emitting apparatuses (Figure 5c, elements 31 and 32) that constitute a second light emitting apparatus group, the first and second light emitting apparatuses (Figure 5c, elements 33 and 34) and the first mirror (Figure 5c, element 39) are disposed so as to generate light fluxes included in a first quadrant (Figure 5c, element A) and a second quadrant (Figure 5c, element B), respectively, on a plane perpendicular to an optical axis of the light source apparatus (Figure 5a illustrates how the optical axis impinging element 41 is perpendicular to the light fluxes generated by elements 31, 32, 33 and 34), by the first mirror (Figure 5c, element 39) reflecting light emitted from an emission surface of each of the first and second light emitting 

    PNG
    media_image1.png
    446
    385
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light emitting apparatus and mirrors disclosed by Yamauchi in combination with Tanaka’s invention for the purpose of having their optical axis in parallel to each other in the same direction to avoid coincidence of these optical axis (Yamauchi, page 5, paragraph 0096, lines 3-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogino (US Patent No. 9,977,319 B2) discloses a light source device including a plurality of first solid-state light emitting elements configured to emit first beams. a light splitting mirror provided in correspondence to the first solid-state light emitting elements and configured to split the first beams, which are incident from a first direction, by penetration and reflection, and a reflection mirror provided in correspondence to the light splitting mirror and configured to reflect one first beams split at the light splitting mirror in the same direction as the other first beams split at the light splitting mirror.
Tanaka (US Pub. No. 2014/0293232 A1) teaches a light source device including a light source, a first dichroic mirror, and a light emitting member. The light source is configured to emit blue light substantially polarized in a first direction. The first dichroic mirror is configured to reflect not less than 80% and not more than 90% of the blue light polarized in the first direction, and to transmit more than 10% and less than 20% of the blue light polarized in the first direction, in a wavelength band of blue light. The light emitting member is configured to emit light upon being excited by the blue light reflected by the first dichroic mirror.
Tanaka (US Pub. No. 2012/0133903 A1) shows a light source device including: first and second solid-state light source units disposed opposite to each other, each unit including solid-state light sources; a reflection unit; a condensing part; and a fluorescence emission plate excited with a condensed light beam. The light sources in each of the units are arranged two-dimensionally with the optical axes oriented in an x-
Harland et al. (US Patent No. 8,132,919 B2) discloses a beam alignment chamber extending in a length direction comprising a base having a front edge, and two side edges, first and second opposed side walls connected to the base, and extending along the length of the base, a front wall located at the front edge of the base having an output opening. The beam alignment chamber further comprises a plurality of arrays of light sources disposed to direct light beams through the first or second side walls, and a plurality of reflectors mounted on the base, each having independent yaw and pitch adjustments, each reflector being paired with a corresponding array of light sources, the base-mounted reflectors being disposed to direct the light beams along the length of the beam alignment chamber through the output opening forming an aligned two-dimensional array of parallel light beams.
Silverstein et al. (US Pub. No. 2011/0013144 A1) teaches a stereoscopic digital image projecting system having a light source system providing polarized illumination having a first polarization state and a beam splitting system with a rotating segmented disk in the illumination, alternately generating first and second light beams, the rotating segmented disk having outer segments alternately transmissive and non-transmissive 
Silverstein et al. (US Pub. No. 2009/0284713 A1) shows a digital image projector including a light assembly configured to project light along a light path from at least one laser array light source, the projected light having an overlapping far field illumination in a far field illumination portion of the light path; a temporally varying optical phase shifting device configured to be in the light path; an optical integrator configured to be in the light path; a spatial light modulator located downstream of the temporally varying optical phase shifting device and the optical integrator in the light path, the spatial light modulator configured to be located in the far field illumination portion of the light path; and projection optics located downstream of the spatial light modulator in the light path, the projection optics configured to direct substantially speckle free light from the spatial light modulator toward a display surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/12/2022